UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 1, 2012 NORTH CENTRAL BANCSHARES, INC. (Exact name of registrant as specified in its charter) Iowa 0-27672 42-1449849 (State of incorporation) Commission File No. (I.R.S. Employer Identification No.) 825 Central Avenue Fort Dodge, Iowa 50501 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (515) 576-7531 Not applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure. On June 1, 2012, North Central Bancshares, Inc. (“North Central”)issued a press release (the “Press Release”) announcing that it expects to close on its merger with 150, Inc. (“150”) under the Agreement and Plan of Merger (the “Merger Agreement”), dated March 12, 2012, by and among North Central, Great Western Bancorporation, Inc. and 150, on June 22, 2012, or as soon as practicable thereafter, subject to the satisfaction or waiver of all remaining closing conditions under the Merger Agreement. Caution about Forward-Looking and other Statements This Current Report on Form 8-K and the attached Press Release may contain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements are statements that include projections, predictions, expectations, or beliefs about future events, such as statements aboutthe anticipated closing date of the merger.Although we believe that forward-looking statements are based upon reasonable assumptions, there can be no assurance that actual results, performance or achievements of North Central will not differ materially from any results expressed or implied by such forward-looking statements or that North Central will be able to close on the merger by the anticipated closing date.Such forward-looking statements are subject to risks and uncertainties, that could cause actual events or results to differ materially from those described in the forward-looking statements and include, but are not limited to, the risk that remaining closing conditions will not be satisfied (or waived) and those risks described in the cautionary language included under the headings “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in North Central’s Annual Report on Form 10-K for the fiscal year ended December31, 2011, Quarterly Report on Form 10-Q for the quarter ended March 31, 2012 and other filings made with the Securities and Exchange Commission. Item 9.01 Financial Statements, Pro Forma Financial Information and Exhibits. (d) Exhibits. Press Release, dated June 1, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NORTH CENTRAL BANCSHARES, INC. Date: June 1, 2012 By: /s/ David M. Bradley David M. Bradley Chairman, President and Chief Executive Officer
